Citation Nr: 0801979	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  02-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from two rating 
decisions dated in September 2001 and May 2002 of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Chicago, Illinois in which the RO denied (1) an 
increased rating in excess of 20 percent for residuals of a 
right knee ligamentous injury and (2) a total evaluation 
based on individual unemployability due to service-connected 
disabilities ("TDIU").  The appellant, who had active 
service from November 1942 to October 1945, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.

In September 2003, the appellant's motion to advance his 
appeal on the Board's docket was granted due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).  In October 2003, the Board 
remanded the case to the RO for additional development.  
Following accomplishment of the requested development, the RO 
increased the appellant's evaluation for residuals of a right 
knee ligamentous injury from 20 percent to 30 percent and 
also granted service connection for degenerative joint 
disease of the right knee with an assigned evaluation of 10 
percent. November 2004 rating decision.  The RO then issued a 
Supplemental Statement of Case in December 2004 and the Case 
was returned to the Board for appellate review.  On appeal, 
the Board construed the appellant's claim for an increased 
evaluation for his service-connected right knee disability as 
including and encompassing a claim for an increased 
evaluation for degenerative joint disease of the right knee.  

In a March 2005 decision, the Board denied the appellant's 
claims of entitlement to (1) an increased evaluation in 
excess of 30 percent for residuals of a right knee 
ligamentous injury, (2) an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee and 
(3) TDIU.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims ("CAVC" 
or "Court").  In a July 2007 memorandum decision, the Court 
affirmed the portion of the Board's decision that denied 
increased ratings for the appellant's right knee 
disabilities. See July 2007 memorandum decision, pgs. 2-3, 5; 
August 2007 CAVC order.  However, for the reasons discussed 
below, the Court set aside and remanded the appellant's claim 
for TDIU.  In doing so, the Court determined that the 
appellant had an unadjudicated claim of entitlement to 
service connection for a hip disorder secondary to his 
service-connected right knee disabilities that needed to be 
adjudicated prior to readjudication of the appellant's claim 
for TDIU. July 2007 memorandum decision, pgs. 3-4.  

In light of the July 2007 CAVC memorandum decision, the 
appeal has been returned to the Board for further review.  
Based upon the instructions set forth in that decision, the 
Board hereby REMANDS the issue of entitlement to TDIU to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.  


REMAND

The appellant claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities and because of a nonservice-connected hip 
condition he contends has developed as a result of his 
service-connected right knee disabilities. See July 2007 CAVC 
memorandum decision, pgs. 1-2; November 2007 statement 
submitted by the appellant to the BVA.  Although the Board 
previously referred the issue of entitlement to secondary 
service connection for a hip condition to the RO in an 
October 1996 BVA decision, no action was taken in regards to 
this claim.  Since the appellant was not (and is not) 
service-connected for a hip disorder, the Board did not 
consider this condition in evaluating the appellant's request 
for TDIU benefits in its March 2005 decision. March 2005 BVA 
decision, pgs. 13-15.  

However, in its July 2007 memorandum decision, the Court 
concluded that the appellant has a pending secondary service 
connection claim for a hip disability; and that the 
appellant's claim for TDIU is inextricably intertwined with 
this secondary service connection claim since TDIU benefits 
may be granted based upon evidence that the appellant has 
either (1) a single disability rated as 100 percent 
disabling; or (2) that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  While the appellant 
presently does not meet the percentage requirements for a 
total disability rating, the Court observed that this may 
change after his secondary service connection hip disorder 
claim has been adjudicated. See memorandum decision, pgs. 4-
5.  As such, the Court set aside the portion of the Board's 
March 2005 decision pertaining to the appellant's TDIU claim 
and remanded the claim for reconsideration subsequent to the 
adjudication of the appellant's hip disorder claim.  Since 
the appellant's hip disorder claim has not been evaluated by 
the RO, his claim of entitlement to TDIU must be remanded to 
the RO. See also appellant's November 2007 VCAA response 
letter (appellant requested that his case be remanded to the 
AOJ).   

In making this decision, the Board observes for the record 
that the appellant submitted a statement in November 2007 in 
which he indicated that he broke his hip in June 2007 and was 
hospitalized.  As a result of this injury, he asserts that he 
now utilizes a cane for walking purposes and that he is 
unable to do anything productive for himself.  Upon remand, 
the RO should ensure that any outstanding medical records 
pertaining to the appellant's hip and TDIU claims are 
associated with the claims file.  Additionally, the RO should 
undertake any additional development deemed necessary.

Therefore, in compliance with the Court's July 2007 
memorandum decision, the Board remands this case to the RO 
for the following actions: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The RO should contact the appellant 
for the purpose of obtaining and 
associating any outstanding VA and/or 
private medical records pertaining to 
the appellant's claims of (a) 
entitlement to service connection for a 
hip disorder secondary to his service-
connected right knee disabilities and 
(b) entitlement to a total evaluation 
based on individual unemployability due 
to service-connected disabilities.  

3.  Subsequent to the completion of the 
development set forth in paragraph #2 
above, the RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a hip disorder 
secondary to his service-connected right 
knee disabilities.  In doing so, the RO 
should (if deemed necessary) schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of the appellant's hip disorder 
and for a medical opinion as to whether 
it is at least as likely as not that 
this disorder is (a) proximately due to 
the appellant's service-connected right 
knee disabilities or (b) has been 
permanently aggravated by the 
appellant's service-connected right knee 
disabilities.  

4.  If the appellant's claim for service 
connection for a hip disorder is denied, 
the appellant and his representative 
must be notified of the denial and 
advised of his appellate rights.  The 
appellant and his representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently 
in appellate status, a timely appeal (a 
notice of disagreement and, after 
issuance of an SOC, a substantive 
appeal) must be perfected.  

5.  The RO should then reevaluate the 
appellant's claim of entitlement to a 
total evaluation based on individual 
unemployability due to service-connected 
disabilities.  If deemed necessary, the 
RO should schedule the appellant for a 
VA examination in order to determine the 
current severity of each of his service-
connected disabilities and their 
combined effect on his ability to work.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the appellant's TDIU claim is not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



